1    DAYLE ELIESON
     United States Attorney
     District of Nevada
2    BRANDON C. JAROCH
     Assistant United States Attorney
3    501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
4    (702) 388-5053 / Fax: (702) 388-5087
     brandon.jaroch@usdoj.gov
5    Counsel for the United States
6
                  UNITED STATES DISTRICT COURT
7                      DISTRICT OF NEVADA
                                           -oOo-
8
      UNITED STATES OF AMERICA,                Case No.: 2:18-mj-00126-CWH
9
            Plaintiff,                         Stipulation to Continue Preliminary
10                                             Hearing Date (Ninth Request)
      vs.
11
      ANGEL GARCIA FLORES,
12
            Defendant.
13

14
               IT IS HEREBY STIPULATED AND AGREED, by and between DAYLE
15
     ELIESON, United States Attorney, BRANDON C. JAROCH, Assistant United
16
     States Attorney, counsel for the United States of America and JESS MARCHESE,
17
     Esq., counsel for the defendant ANGEL GARCIA FLORES:
18
               THAT THE PRELIMINARY HEARING CURRENTLY SCHEDULED
19
     FOR November 30, 2018, at 4:00 p.m., before Magistrate Judge Carl W. Hoffman, be
20
     vacated and set to a time convenient for the Court, but no later than 30 days from
21
     the current setting.
22

23

24

25
1               This Stipulation is entered into for the following reasons:

2           1. The Government and the defendant have entered into a plea agreement

3    that has been filed with the District Court in the matter of United States v. Angel

4    Garcia Flores, 2:18-cr-00315-JCM-CWH (Sealed). Due to a conflict in the District

5    Court’s calendar, the change of plea hearing was reset from November 5, 2018 to

6    December 4, 2018. Therefore, the parties request additional time to allow for the

7    change of plea hearing to occur which would then alleviate the need for a preliminary

8    hearing or indictment.

9           2. Counsel for the defendant and counsel for the government agree to the

10   continuance.

11          3. The defendant is detained and agrees to the continuance.

12          4. Denial of this request for continuance could result in a miscarriage of

13   justice.

14          5. This is the ninth request for a continuance.

15

16      Dated this 8th day of November, 2018.

17
                                                    Respectfully Submitted,
18                                                  DAYLE ELIESON
                                                    United States Attorney
19
                                                    /s/ Brandon C. Jaroch
20                                                  BRANDON C. JAROCH
                                                    Assistant United States Attorney
21
                                                    /s/ Jess Marchese
22                                                  JESS MARCHESE, Esq.
                                                    Counsel for FLORES
23
                                            2
24

25
1
                  UNITED STATES DISTRICT COURT
2                      DISTRICT OF NEVADA
                                           -oOo-
3
     UNITED STATES OF AMERICA,                 Case No.: 2:18-mj-00126-CWH
4
            Plaintiff,                         Stipulation to Continue Preliminary
5                                              Hearing Date (Ninth Request)
     vs.
6
     ANGEL GARCIA FLORES,
7
            Defendant.
8

9
           Based on the Stipulation of counsel and good cause appearing,
10
           IT IS ORDERED that the Preliminary Hearing, currently scheduled for
11
                                                                   December 26, 2018
     November 30, 2018, at 4:00 p.m., be vacated and continued to ____________________,
12
         4:00
     at _____________ p.m.
13
                      13 day of November, 2018.
           DATED this ____
14

15
                                           ___________________________________
16
                                           HONORABLE CARL W. HOFFMAN
                                           UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23
                                          3
24

25
